PER CURIAM.
We reverse and remand for a new trial because of the trial court’s error in refusing appellant access to counsel during an overnight recess at trial. We reject appellant’s claims that the trial court erred in denying motions to dismiss and for directed verdict.
The state concedes, and we agree, that the trial court erred in refusing appellant access to counsel. See Geders v. United States, 425 U.S. 80, 96 S.Ct. 1330, 47 L.Ed.2d 592 (1976); Bova v. State, 410 So.2d 1343 (Fla.1982). Further, we are unable to determine that the error was harmless under the strict test set out in State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
ANSTEAD, KLEIN and PARIENTE, JJ., concur.